Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Ampolini et al. (2016/0325858; hereinafter Ampolini).  Ampolini discloses a vacuum packaging product (104, 106, 112; Figs. 6-7, [0054]]) comprising an outer packaging member (106, 112) and a cartridge (204; [0039]) configured for use in an electronic cigarette ([0046], [0065]), the .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ampolini in view of The Official Notice and/or Trigg (2011/0031150) and/or Pascua et al. (2016/0031624; hereinafter Pascua).
As to claim 6, Ampolini discloses the vacuum packaging product as above and further discloses a tray (106) of the outer packaging member is made of a transparent or translucent material and a cover (112) of the outer packaging member is made of a thin layer of plastic [0052].  To the extent that Ampolini fails to show the outer packaging member (the tray and the cover?) is made of a transparent or translucent material.  The Official Notice is taken of an old and conventional practice of providing a blister package/outer packaging member formed of a transparent or translucent material to allow visual access to the contents disposed within the package.  Therefore, it would have been obvious to one having ordinary skill in the art before the effective 
As to claim 7, Ampolini further discloses the outer packaging member comprises a receiving portion (114) as claimed.
As to claim 8, Ampolini discloses the outer packaging member comprises a blister pack (104) and a conventional blister pack is normally provided with a hanging portion as claimed.  To the extent that the blister pack of Ampolini fails to provide a hanging portion as claimed, The Official Notice is taken of an old and conventional practice of providing a blister pack comprising a receiving portion for holding at least one article and a hanging portion connected to the receiving portion for hanging the blister pack.  Trigg, is cited by way of example only, teaches a blister pack (10; 30) comprising a receiving portion (112A) and a hanging portion (112B) connected to the receiving portion.  Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention in view of The Official Notice and/or Trigg to modify the vacuum packaging product of Ampolini so the outer packaging member is constructed with a hanging portion connected to the receiving portion to facilitate hanging the outer packaging member.
As to claims 9-10, the vacuum packaging product of Ampolini as modified further fails to show a junction is provided between the hanging portion and the receiving portion, and the junction comprises at least one tearing opening or a sealing strip as claimed.  The Official Notice is taken of an old and conventional practice of providing a blister pack comprising a receiving portion for holding at least one article and a hanging portion connected to the receiving portion for hanging .

Allowable Subject Matter
Claims 2-5 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.






	Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LUAN K BUI whose telephone number is (571)272-4552. The examiner can normally be reached Generally M-F, 7-4.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory Pickett can be reached on 571-272-4560. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/LUAN K BUI/
Primary Examiner, Art Unit 3736